Polos, C.J. This is a claim for the sum of $5,414.58 which Claimant alleges it is due for engineering services performed for the State of Illinois. On January 8,1968, the engineering firm of Neiler, Rich & Balden, Inc. entered into a contract with the Department of Public Works and Buildings of the State of Illinois, for electrical engineering work at the Manteno State Hospital. Claimant is the successor in interest and assignee of Neiler, Rich & Balden, Inc. The total compensation due under the contract was $65,985.81. At the hearing herein Claimant established that it performed all work required under the contract, and that it was still due a balance of $5,414.58. Respondent does not dispute that said sum is due and owing Claimant, and indicated that the monies had remained unpaid because the original appropriation for the expenditure had lapsed. It is therefore ordered that Claimant be, and hereby is, awarded the sum of $5,414.58 in full satisfaction of its claim herein.